           Case 2:21-cv-00447-GMN-DJA Document 7 Filed 03/26/21 Page 1 of 2



 1   STEVEN G. KNAUSS, ESQ.
     Nevada Bar No. 12242
 2   MESSNER REEVES LLP
     8945 W. Russell Road, Ste. 300
 3   Las Vegas, Nevada 89148
     Telephone: (702) 363-5100
 4   Facsimile: (702) 363-5101
     E-mail:      sknauss@messner.com
 5   Attorney for Defendant
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8

 9   DAVEN MICHAELS, an individual,                      CASE NO.: 2:21-cv-00447-GMN-DJA
10                          Plaintiff,
                                                         STIPULATION AND ORDER TO
11   vs.                                                 REMAND MATTER TO THE EIGHTH
                                                         JUDICIAL DISTRICT COURT OF THE
12   CHAD E. NICELY, an individual,                      STATE OF NEVADA
13                          Defendant.
14

15            Defendant CHAD E. NICELY (“Defendant”), by and through his counsel of record, Steven

16   G. Knauss, Esq., of the law firm MESSNER REEVES LLP, and Plaintiff DAVEN MICHAELS

17   (“Plaintiff”), by and through his counsel of record, Michael N. Feder, Esq., and Gabriel A. Blumberg,

18   Esq., of the law firm DICKINSON WRIGHT PLLC, hereby stipulate and agree as follows:

19            1.    On February 22, 2021, Plaintiff filed his Complaint against Defendant in the Eighth

20   Judicial District Court, County of Clark, State of Nevada, Case Number A-21-829823-C.

21            2.    On March 18, 2021, Defendant removed this matter to this Court from the Eighth

22   Judicial District Court, County of Clark, State of Nevada, where it was pending under Case Number

23   A-21-829823-C.

24            3.    Upon discussion between counsel for the parties, the parties hereby agree to remand

25   this matter back to the Eighth Judicial District Court, County of Clark, State of Nevada, under Case

26   Number A-21-829823-C.
27

28


                                                   Page 1 of 2
             Case 2:21-cv-00447-GMN-DJA Document 7 Filed 03/26/21 Page 2 of 2




                                                                                                   f
                     4.    lt is specificnlly noted that by entering illto this Stipulation. Plaintif is not conceding
       2 that re--removnl by Ocfendnnt, if the same should occur, is compliant with 28 U.S.C. §§ 1332, 1441
       3 and/or 1446, nnd/or proper under those statutory provision             and Plaintiff reserves any and all
       4 objections in this regard.
       5             5.    It is further specifically noted that by entering into this Stipulation. Defendant is not
       6 conceding that removal of this matte. r to this ourt was not compliant with 28 U.S.C. §§ 1332, 1441
       7 and 1446, and/or improper under those smtutory provisions.. nor is Defendant waiving any right
       8     regarding potential re-removaJ of this matter to tl1is Court, and Defendant reserves any and all rights
        9 and/or objections in this regard.
       10             6.    The parties further stipulate and agree that each party shall bear its own attorneys' fees
       11 and costs incurred with respect to and/or as a result of the removal and subsequent remand of this
       12 action pursuant to this Stipulation and Order.
                                                                                              /Ye-al.. , 2021.
.,.-
             MF.ss
       13 DATEDthisZ,&�dayof            Jt�l'C-J_     ,2021.      DATEDthis%�day of




       :: �
                                                                  DICKINSON WRIGHT PLLC



       16 STE�.                                                   MICHAFJ.. N. FEDER, ESQ.
          Nevada Bar No. 12242                                    Nevada Bar No. 7332
       17 8945 W. Russell Road, Ste. 300                          GABRIEL A. BLUMBERG, ESQ.
          Las Vegas, Nevada 89148                                 Nevada Bar No. 12332
       18 Auorneyfor Defendant                                    3883 Howard Hughes Parkway, Suite 800
                                                                  Las Vegas, Nevada 89169
        19                                                        Attomeysfor Plainttff
       20
       21
                                                                IT IS SO ORDERED.
       22
       23                                                                   26 day of March, 2021
                                                                Dated this ____

       24
        25
                                                                ___________________________
        26                                                      Gloria M. Navarro, District Judge
                                                                UNITED STATES DISTRICT COURT
        27
        28


                                                               Page 2 ofl
